Exhibit 10.1 SEPARATION AGREEMENT THIS SEPARATION AGREEMENT (“ Agreement ”) is entered into as of February 8, 2016 by and between The Providence Service Corporation, a Delaware corporation (the “ Company ”), and Michael-Bryant Hicks (“ Executive ”). The Company and Executive are each individually referred to herein as a “ Party ,” and collectively referred to as the “ Parties .”The subsidiaries of the Company and any entities managed by or on behalf of the Company or its subsidiaries are referred to herein as the “ Group Companies . ” RECITALS WHEREAS , Executive has been employed by the Company as the Senior Vice President, General Counsel, Corporate Secretary and Chief Compliance Officer of the Company; and WHEREAS, the Company and Executive desire to set forth their mutual agreement concerning the terms and conditions of Executive’s continued employment following the date hereof and Executive’s termination of employment with the Company and the Group Companies, including the precise nature and amount of compensation to be provided to Executive and any other rights and obligations of the Company and Executive following Executive’s termination of employment, including but not limited to in respect of any rights of Executive under the offer letter, dated December 4, 2013, addressed to Executive from the Company (the “ Employment Offer Letter ”). NOW, THEREFORE , on the basis of the foregoing facts, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and in further consideration of the mutual covenants and agreements contained herein, the Parties agree as follows: AGREEMENT 1.
